DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9/21/2021 has been entered. Claims 1-15 remain pending in the application. Claim 16 is new. Claims 5-7, and 12-13 have been withdrawn from further consideration as detailed in the Non-final rejection mailed 5/24/2021.
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 5/24/2021.
Applicants amendments to the specification have overcome the drawing objections previously set forth in the Non-final Office Action mailed 5/24/2021.
Applicants amendments to the claims have overcome the claim objections previously set forth in the Non-final Office Action mailed 5/24/2021 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 5/24/2021.
Election/Restrictions
Claim 1 is allowable. Claims 5-7 and 12-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-D, as set forth in the Office action mailed on 10/19/2020, is hereby withdrawn and claims 5-7 and 12-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The abstract has been amended as follows:
An autoinjector (100') for expelling a single dose of a drug from a held cartridge (600) comprising a piston (630). The autoinjector includes a needle shield (350, 380') axially movable from an initial extended position via a triggering position to a trigger release position. The needle shield (350, 380') is operatively coupled to a plunger release element (320', 1320) cooperating with a plunger (310, 400) to define a releasable retaining mechanism that retains the plunger release element (320', 1320) threadedly engaged with a base thread component (204', 1204) in a predefined relative rotational and axial position and against rotational bias provided by an actuator (330). The needle shield (350, 380') is configured for operating the retaining mechanism to release the retaining of the plunger release element (320', 1320) and the base thread component (204', 1204) from the predefined relative rotational and axial position upon the needle shield (350, 380') being moved into the trigger release position. 

The claims have been amended as follows:
1. (Currently Amended)	An autoinjector for being triggered for expelling a single dose of a drug from a drug cartridge, when present, the autoinjector comprising: 

- 	the drug cartridge arranged relative to the base, the drug cartridge comprising: 
a) an elongated body having a distal end and a proximal end and defining a central longitudinal axis, the body having a distally arranged outlet adapted for connection to a held needle, and 
b) a piston accommodated in the body, the piston configured for being driven axially in a distal direction to expel the dose of the drug through the outlet, 
- 	a plunger adapted upon triggering for moving in the distal direction relative to an initial axial position and transferring a force to move the piston, 
- 	an actuator providing stored energy, the actuator configured for providing a force to act on the plunger to drive the piston distally,
- 	a needle shield axially movable relative to the base in a proximal direction from an initial extended position via a triggering position to a trigger release position, wherein a plunger release element is operatively coupled to the plunger to prevent the plunger from moving distally relative to the plunger release element,

 wherein the plunger release element defines a thread and the base associates with a base thread component that defines a thread adapted for engaging with the thread of the plunger release element,
wherein the needle shield is operatively coupled to the plunger release element and the base thread component to define a releasable retaining mechanism configured to, in an initial state where the needle shield assumes the initial extended position, retain the plunger release element threadedly engaged with the base thread component in a predefined relative rotational and axial position where the force of the actuator provides bias for urging relative rotation between the plunger release element and the base thread component in an expelling rotational direction, 

the base thread component from the predefined relative rotational and axial position upon the needle shield being moved into the trigger release position, and 

wherein a first pair of cooperating structures operatively couples the needle shield with the base and a second pair of cooperating structures operatively couples the needle shield with the plunger release element, the first pair of cooperating structures and the second pair of cooperating structures being configured to induce relative rotation between the plunger release element and the base thread component as the needle shield moves from the initial extended position towards the triggering position wherein the energy stored in the actuator is configured to change as the needle shield moves from the initial extended position towards the triggering position.
3. (Currently Amended) The autoinjector as defined in claim 2, wherein the second pair of cooperating structures defines a first control track comprising an inclined surface which forms an angle relative to a first rotational axis, the first control track being defined by one of the needle shield and the plunger release element, and wherein the other of the needle shield and the plunger release element defines a first track follower configured for engaging said first control track.
4. (Currently Amended) The autoinjector as defined in claim 3, wherein the first pair of cooperating structures defines an axial track formed by one of the needle shield and the base and wherein the other of the needle shield and the base defines a second track follower configured for engaging said axial track.
5. (Currently Amended)	The autoinjector as defined in claim 2, wherein the first pair of cooperating structures defines a first control track comprising an inclined surface which forms an angle relative to a first rotational axis, the first control track being defined by one of the needle 
6. (Currently Amended)	The autoinjector as defined in claim 5, wherein the second pair of cooperating structures defines an axial track formed by one of the needle shield and the plunger release element, and wherein the other of 
7. (Currently Amended)	The autoinjector as defined in claim 5, wherein the second pair of cooperating structures defines a second control track comprising an inclined surface which forms an angle relative to the first rotational axis, the second control track being defined by one of the 
8. (Currently Amended) The autoinjector as defined in claim 3, wherein the first control track and/or a second control track defines consecutive first and second control segments, wherein the first control segment comprises a surface having a first degree of inclination and the second control segment comprises a surface having a second degree of inclination different from the first degree of inclination.
9. (Currently Amended) The autoinjector as defined in claim 1, wherein the releasable retaining mechanism defines a lock, wherein the held needle defines a front needle configured to be manually operable relative to the needle shield such that, when the needle shield is held against an injection site, manual operation of the front needle relative to the needle shield or vice versa causes manual penetration of the front needle into the injection site and causes subsequent release of the lock.
10. (Currently Amended) The autoinjector as defined in claim 1, wherein at least part of said induced relative rotation between the plunger release element and the base thread component acts to provide relative rotation counter to the expelling rotational direction as the needle shield moves from the energy stored in the actuator.
11. (Currently Amended) The autoinjector as defined in claim 10, wherein at least part of said induced relative rotation between the plunger release element and the base thread component acts to provide relative rotation in the expelling rotational direction as the needle shield moves from the triggering position towards the trigger release position to decrease the energy stored in the actuator.
12. (Currently Amended) The autoinjector as defined in claim 1, wherein at least part of said induced relative rotation between the plunger release element and the base thread component acts to provide relative rotation in the expelling rotational direction as the needle shield moves from the initial extended position towards the triggering position to decrease the energy stored in the actuator.
13. (Currently Amended) The autoinjector as defined in claim 12, wherein a penetrable needle cover initially covers a distal pointed tip of the held needle, and wherein the distal pointed tip of the held needle is configured for penetrating the penetrable needle cover as the needle shield moves from the triggering position towards the trigger release position.
14. (Currently Amended) The autoinjector as defined in claim 1, wherein the held needle is mounted relative to the base at a fixed axial position.
16. (Currently Amended) The autoinjector as defined in claim 1, wherein a penetrable needle cover initially covers a distal pointed tip of the held needle, and wherein the distal pointed tip of the held needle is configured for penetrating the penetrable needle cover as the needle shield moves from the triggering position towards the trigger release position.
Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas on 11/9/2021.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an autoinjector as claimed in claim 1 comprising wherein the energy stored in the actuator is configured to change as the needle shield moves from the initial extended position towards the triggering position. 
Karlsson (U.S. PG publication 20050261634) teaches an autoinjector (figure 1A, item 10) comprising an actuator (figure 1B, item 78), and a needle shield (figure 1A, item 34) axially movable from an initial extended position (position in figure 4A) towards a triggering position (position of needle shield 34 when the shield has moved backwards (direction towards item 84) but has not yet moved far enough back to allow item 48 and the drive rod/plunger 42 to rotate and to be moved forward, see paragraph [0034]). The actuator (figure 1B, item 78) of Karlsson provides stored energy (paragraph [0032]: wherein item 78 provides a forwardly directed force) that does not change as the needle shield moves from the initial extended position towards the triggering position. Thus Karlsson fails to disclose the energy stored in the actuator is configured to change as the needle shield moves from the initial extended position towards the triggering position as required by claim 1. 
Thus, independent claim 1 is allowed. Dependent claims 2-16 are allowed by virtue of being dependent upon allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783       
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783